Case 19-70365-grs        Doc 27     Filed 08/28/19 Entered 08/28/19 15:21:55            Desc Main
                                    Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 PIKEVILLE DIVISION

IN RE:

DAKOTA G. CORNETT                                                            CASE NO. 19-70365
    DEBTOR

                              TRUSTEE MOTION TO DISMISS


       Comes Beverly M. Burden, Chapter 13 Trustee, by counsel and pursuant to 11 U.S.C.

§ 1307(c)(1) and asks the Court to dismiss this case for failure of the debtor to abide by the order

[doc# 19] entered by the Court on August 12, 2019.

       The order entered on August 12, 2019 ordered the Debtors to tender to the court a payroll

deduction order for the plan payments. To date, no payroll deduction order has been filed with

the Court.

       WHEREFORE, the trustee moves for an order dismissing the debtor’s case for cause

pursuant to 11 U.S.C.§1307(c)(1) for failure to abide by the order of the Court. Further, the

trustee asks for any and all other relief to which she may be entitled.


             Respectfully submitted by:       Beverly M. Burden, Chapter 13 Trustee

                                              By:     /s/Michael E. Litzinger
                                                      Michael E. Litzinger,
                                                      Attorney for Trustee
                                                      KY Bar ID: 82898
                                                      P.O. Box 2204
                                                      Lexington, KY 40588-2204
                                                      (859) 233-1527
                                                      notices@ch13edky.com

                                             NOTICE
Case 19-70365-grs      Doc 27     Filed 08/28/19 Entered 08/28/19 15:21:55                      Desc Main
                                  Document      Page 2 of 2


       This matter will be heard on September 17, 2019 at 10:00 a.m. in the U.S. District Court

Building, 110 Main Street, Room 201, Pikeville, Kentucky.


                                     CERTIFICATE OF SERVICE

       I hereby certify that on the August 28, 2019, I served a copy of the forgoing by regular

U.S. mail, postage prepaid, or via EM/ECF electronic service upon the following:


 Dakota G. Cornett                                  All other parties requesting electronic notice
 4226 Hwy 343
 McRoberts KY 41835

 Daryle M. Ronning
 Served electronically via ECF



                                             By:       /s/Michael E. Litzinger
                                                       Michael E. Litzinger,
                                                       Attorney for Trustee




                                                2
